DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 of U.S. Patent No. 11,022,274 in view of Nameda et al. (2015/0138759).
With respect to instant claim 1, U.S. Patent No. 11,022,274, claim 13, recites a light emitting modules comprising: a light emitting device; and a lens disposed above the light emitting device to disperse light emitting from the light emitting device, the lens including a light incident portion through which light emitted from a light emitting device enters the lens, and a light exit portion through which light exits the lens; wherein each of the light incident portion and the light exit portion has a major axis and a minor axis in 
U.S. Patent No. 11,022,274 does not recites the light emitting device is disposed on a substrate, as claimed.  It is well known to mount a light emitting device on a substrate so that the light emitting device can be supplied with power and to secure it in a location. It would have been well within the skill of one versed in the art at the time the invention was made to form the light emitting device of U.S. Patent No. 11,022,274, claim 13, on a substrate so that the light emitting device can be supplied with power and to secure it in a location.
U.S. Patent No. 11,022,274 does not recite a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion.  Nameda in a similar, optical lens [figures 12 and 13], discloses legs having protrusions [164a, 64b] and legs without protrusions [64g] wherein the leg with the protrusion [164a, 64b] is longer than the leg without the protrusion [64g].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion in the device of U.S. Patent No. 11,022,274, claim 13, as taught by Nameda to allow the devices to be braced to prevent tilting of the lens while requiring less holes to be drilled into the circuit board.

instant claim 10, U.S. Patent No. 11,022,274, claim 13, recites a lens [claim 1, line 3] comprising: a light incident portion through which light emitted from a light emitting device enters the lens, the light incident portion having concave shape at a lower portion of the lens; a light exit portion through which light having entered the lens through the light incident portion exits the lens [equivalent to claim 1, lines 5-8]; and a plurality of legs formed on the lower surface of the lens to support the lens [claim 12], wherein: each of the light incident portion and the light exit portion has a major axis and a minor axis in plan view; the major axis of the light incident portion is disposed at a right angle with respect to the major axis of the light exit portion [claim 1, lines 9-12]; and at least one of the legs includes a leg protrusion protruding downwards from a lower surface thereof [claim 13]. 
U.S. Patent No. 11,022,274 does not recite a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion.  Nameda in a similar, optical lens [figures 12 and 13], discloses legs having protrusions [164a, 64b] and legs without protrusions [64g] wherein the leg with the protrusion [164a, 64b] is longer than the leg without the protrusion [64g].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion in the device of U.S. Patent No. 11,022,274, claim 13, as taught by Nameda to allow the devices to be braced to prevent tilting of the lens while requiring less holes to be drilled into the circuit board.
instant claim 11, U.S. Patent No. 11,022,274, claim 14, recites the leg protrusion has a smaller width than that of the leg and has substantially a circular shape in plan view.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 11,022,274 in view of Nameda et al. (2015/0138759) and further in view of Hwang et al. (2008/0100773).
With respect to instant claim 2, U.S. Patent No. 11,022,274, claim 13, does not recites the substrate includes a substrate hole at a location corresponding to the leg protrusion. Hwang in a similar light-emitting module [figures 2, 5 and 6] comprising a lens [10] and LED [120] on a substrate [110] discloses the substrate [110] includes a substrate hole [paragraph 0062] at a location corresponding to the leg protrusion [30] to secure the leg to the substrate in a desirable location. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a substrate hole at a location corresponding to the leg protrusion in the device of U.S. Patent No. 11,022,274, claim 13 as modified by Nameda, as taught by Hwang to secure the leg to the substrate in a desirable location.
With respect to instant claim 3, U.S. Patent No. 11,022,274, claim 14, recites the leg protrusion has a smaller width than that of the leg but does not disclose the leg protrusion has substantially a circular shape in plan view. It would have been an obvious matter of design choice to form the leg protrusions of U.S. Patent No. 11,022,274, claim 14, as modified by Nameda, to have a substantially a circular shape in plan view, since such a modification would have involved a mere change in the shape 
With respect to instant claim 4, U.S. Patent No. 11,022,274, claim 14, does not recite the claimed limitation. Hwang, in a similar lens [10] having legs [20] with protrusions [30] mounted on the substrate [110; figures 5 and 6; paragraph 0062] recites a portion of the lower surface of the leg [20] outside the leg protrusion [30] and a lower surface of the leg [20] not formed with the leg protrusion [30] adjoin an upper surface of the substrate [110] will place the lens at an optimal distance from the LED. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to have a portion of the lower surface of the leg outside the leg protrusion and a lower surface of the leg not formed with the leg protrusion adjoin an upper surface of the substrate, as taught by Hwang to place the lens at an optimal distance from the LED.

Claims 5-9 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 11,022,274 in view of Nameda et al. (2015/0138759) and further in view of Lee et al. (2012/0057354).
With respect to instant claim 5, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens having the lens and a light incident portion having major axis at right angles recites an inner surface of the light incident portion [11] comprises a light incident surface [10] through which light emitted 
With respect to instant claim 6, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the protruding light incident facet [21, 22] is disposed on a region of the slanted surface in the minor axis of the light incident portion [figure 3, 4]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include facets disposed on a region of the slanted surface in the minor axis of the light incident portion, as taught by Lee to produce a desirable light output.
With respect to instant claim 7, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the at least one protruding light incident facet [22, 23] is provided in plural. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of 
With respect to instant claim 8, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses at least one of the protruding light incident facets has a different size [figures 3 and 4]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include different size facets, as taught by Lee to produce a desirable light output.
With respect to instant claim 9, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the protruding light incident facets [22, 23] are linearly arranged along a direction substantially parallel to the major axis of the light incident portion [figure 1]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to orientate the protruding light incident facets are linearly arranged along a direction substantially parallel to the major axis of the light incident portion, as taught by Lee to produce a desirable light output.
With respect to instant claim 12, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens having the lens and a light incident portion having major axis at right angles recites an inner surface of the light incident portion [11] comprises a light incident surface [10] through which light emitted from the light emitting device enters the lens [1]; and the light incident surface [10] comprises a slanted surface [figure 4] and at least one protruding light incident facet 
With respect to instant claim 13, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the protruding light incident facet [21, 22] is disposed on a region of the slanted surface in the minor axis of the light incident portion [figure 3, 4]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include facets disposed on a region of the slanted surface in the minor axis of the light incident portion, as taught by Lee to produce a desirable light output.
With respect to instant claim 14, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the at least one protruding light incident facet [22, 23] is provided in plural. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include plural facets, as taught by Lee to produce a desirable light output.
instant claim 15, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses at least one of the protruding light incident facets has a different size [figures 3 and 4]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include different size facets, as taught by Lee to produce a desirable light output. 
With respect to instant claim 16, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Lee, in a similar, optical lens discloses the protruding light incident facets [22, 23] are linearly arranged along a direction substantially parallel to the major axis of the light incident portion [figure 1]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to orientate the protruding light incident facets are linearly arranged along a direction substantially parallel to the major axis of the light incident portion, as taught by Lee to produce a desirable light output.

Claims 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12-14 of U.S. Patent No. 11,022,274 in view of Nameda et al. (2015/0138759) and further in view of Lee et al. (2012/0057354) and further in view of Kang (2017/0234507).
With respect to instant claim 17, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange [335] connecting the light exit portion to the lower surface of the lens allowing light 
With respect to instant claim 18, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Kang, in a similar, optical lens discloses the flange [335] has a greater thickness in the major axis of the light exit portion than in the minor axis of the light exit portion [figures 9 and 10]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, so the flange has a greater thickness in the major axis of the light exit portion than in the minor axis of the light exit portion as taught by Kang if such would produce a more desirable light output.
With respect to instant claim 20, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange protrusion [360] protruding outwardly from the flange. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 11,022,274, claim 13, as modified by Nameda, to include a protrusion protruding outwardly from the flange to aide in mounting the lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0057354) in view of Hwang et al. (2008/0100773) and further in view of Nameda et al. (2015/0138759).
With respect to claim 1, Lee discloses a lens [1] including a light incident portion [10] through which light emitted from a light emitting device enters the lens [1], and a light exit portion [30] through which light exits the lens [1]; wherein each of the light incident portion [10] and the light exit portion [30] has a major axis and a minor axis in plan view; the major axis of the light incident portion [10] is disposed at a right angle with respect to the major axis of the light exit portion [30; figure 2]. Inherently the lens would be illuminated by a light emitting device mounted to a substrate. 

Neither Lee nor Hung disclose a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion.  Nameda in a similar, optical lens [figures 12 and 13], discloses legs having protrusions [164a, 64b] and legs without protrusions [64g] wherein the leg with the protrusion [164a, 64b] is longer than the leg without the protrusion [64g].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion in the device of Lee modified by Hung, as taught by Nameda to allow the devices to be braced to prevent tilting of the lens while requiring less holes to be drilled into the circuit board.
With respect to claim 2, Lee does not disclose the substrate includes a substrate hole or the leg protrusion. Hwang in a similar light-emitting module [figures 2, 5 and 6] comprising a lens [10] and LED [120] on a substrate [110] discloses the substrate [110] includes a substrate hole [paragraph 0062] at a location corresponding to the leg protrusion [30] to secure the leg to the substrate in a desirable location. It would have been obvious to one of ordinary skill in the at the time the invention was made to include 
With respect to claim 3, Lee does not disclose the claimed legs. Hwang in a similar light-emitting module discloses the leg protrusion has a smaller width than that of the leg and appears to show the protrusion has a substantially a circular shape in plan view. It would have been an obvious matter of design choice to form the leg protrusions of Lee to have a smaller width than that of the leg and be substantially a circular shape in plan view, to allow for easy mounting of the leg on the substrate.
With respect to claim 4, Lee does not disclose the claimed limitation. Hwang, in a similar lens [10] having legs [20] with protrusions [30] mounted on the substrate [110; figures 5 and 6; paragraph 0062] recites a portion of the lower surface of the leg [20] outside the leg protrusion [30] and a lower surface of the leg [20] not formed with the leg protrusion [30] adjoin an upper surface of the substrate [110] will place the lens at an optimal distance from the LED. It would have been well within the ordinary skill of one versed in the art at the time the invention was made to form the device of Lee to have a portion of the lower surface of the leg outside the leg protrusion and a lower surface of the leg not formed with the leg protrusion adjoin an upper surface of the substrate, as taught by Hwang to place the lens at an optimal distance from the LED.
With respect to claim 5, Lee discloses an inner surface of the light incident portion [1] comprises a light incident surface [10] through which light emitted from the light emitting device enters the lens [1]; and the light incident surface [10] comprises a slanted surface [figure 4] and at least one protruding light incident facet [21, 22; many 
With respect to claim 6, Lee discloses the protruding light incident facet [21, 22] is disposed on a region of the slanted surface in the minor axis of the light incident portion [see figures 3, 4].
With respect to claim 7, Lee discloses the at least one protruding light incident [21, 22] facet is provided in plural [figures 3, 4].
With respect to claim 8, Lee discloses at least one of the protruding light incident facets [21, 22] has a different size [figures 3, 4].
With respect to claim 9, Lee discloses the protruding light incident facets [21, 22] are linearly arranged along a direction substantially parallel to the major axis of the light incident portion [figure 2].
With respect to claim 10, Lee discloses a lens [1] including a light incident portion [10] through which light emitted from a light emitting device enters the lens [1], the light incident portion having concave shape at a lower portion of the lens; and a light exit portion [30] through which light having entered the lens [1] through the light incident portion exits the lens [1]; wherein each of the light incident portion [10] and the light exit portion [30] has a major axis and a minor axis in plan view; the major axis of the light incident portion [10] is disposed at a right angle with respect to the major axis of the light exit portion [30; figure 2]. 
Lee does not disclose the claimed legs. Hwang, in a similar lens [10] illuminated by a light emitting device [120] mounted to a substrate [110] teaches a plurality of legs [20] formed on the lower surface of the lens to support the lens [10] and at least one of 
Neither Lee nor Hung disclose a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion.  Nameda in a similar, optical lens [figures 12 and 13], discloses legs having protrusions [164a, 64b] and legs without protrusions [64g] wherein the leg with the protrusion [164a, 64b] is longer than the leg without the protrusion [64g].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a leg without a protrusion wherein the leg with the protrusion is longer than the leg without the protrusion in the device of Lee modified by Hung, as taught by Nameda to allow the devices to be braced to prevent tilting of the lens while requiring less holes to be drilled into the circuit board.
With respect to claim 11, Lee does not disclose the claimed legs. Hwang in a similar light-emitting module discloses the leg protrusion has a smaller width than that of the leg and appears to show the protrusion has a substantially a circular shape in plan view. It would have been an obvious matter of design choice to form the leg protrusions of Lee to have a smaller width than that of the leg and be substantially a circular shape in plan view, to allow for easy mounting of the leg on the substrate.
With respect to claim 12, Lee discloses an inner surface of the light incident portion [1] comprises a light incident surface [10] through which light emitted from the light emitting device enters the lens [1]; and the light incident surface [10] comprises a 
With respect to claim 13, Lee discloses the protruding light incident facet [21, 22] is disposed on a region of the slanted surface in the minor axis of the light incident portion [see figures 3, 4].
With respect to claim 14, Lee discloses the at least one protruding light incident [21, 22] facet is provided in plural [figures 3, 4].
With respect to claim 15, Lee discloses at least one of the protruding light incident facets [21, 22] has a different size [figures 3, 4].
With respect to claim 16, Lee discloses the protruding light incident facets [21, 22] are linearly arranged along a direction substantially parallel to the major axis of the light incident portion [figure 2].

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0057354) in view of Hwang et al. (2008/0100773) and further in view of Nameda et al. (2015/0138759) and further in view of Kang (2017/0234507).
With respect to claim 17, neither Lee, Hwang, nor Nameda disclose the claimed limitation. Kang, in a similar, optical lens discloses a flange [335] connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction preventing light loss [paragraph 0095-0096]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee modified by Hwang to include a flange connecting the light exit portion to the lower 
With respect to claim 18, neither Lee, Hwang, nor Nameda disclose the claimed limitation. Kang, in a similar, optical lens discloses the flange [335] has a greater thickness in the major axis of the light exit portion than in the minor axis of the light exit portion [figures 9 and 10]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee modified by Hwang to form the flange to have a greater thickness in the major axis of the light exit portion than in the minor axis of the light exit portion as taught by Kang if such would produce a more desirable light output.
With respect to claim 20, U.S. Patent No. 11,022,274, claim 13, does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange protrusion [360] protruding outwardly from the flange. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee modified by Hwang to include a protrusion protruding outwardly from the flange to aide in mounting the lens.

Allowable Subject Matter
Claim 19 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (2017/0356628) discloses an optical lens [400], discloses legs having protrusions [410] and legs without protrusions [420] wherein the leg with the protrusion [410] is longer than the leg without the protrusion [420; figures 2-3].  

Response to Arguments
In the “Remarks” section of the correspondence of 1/14/22, applicant has requested the withdraw of the objection to claim 19.  Since claim 19 remains dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the objection of claim 19 remains proper and is held.
In the “Remarks” section of the correspondence of 1/14/22, applicant has chosen to not submit a Terminal Disclaimer or arguments regarding the Double Patenting rejections of the claims in response to the Non-Final Office Action of 10/14/21.
Applicant’s arguments with respect to the 103 Rejection of claims 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875